DETAILED ACTION
 	This Action is in response to Applicant’s amendment filed on 1/24/2022. Claims 1-13 are still pending in the present application. This Action is made FINAL.
Claim Rejections - 35 USC § 102 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-13 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hao (U.S. Patent Application Publication No. 2021/0314833)

 	Referring to Claim 1, Hao discloses a method for handover between network devices (par 35, handover), comprising: receiving, by a terminal device, at least one handover command corresponding to a plurality of target network devices, wherein the at least one handover command corresponding to the plurality of target network devices comprises a first handover command (pars 37 and 38, handover command, target cells), and the first handover command comprises configuration information of a first target network among the plurality of target network devices (pars 37 and 38, handover command information); if the terminal device determines to establish a connection with the first target network device according to the first handover command, starting, by the terminal device, a first access timer corresponding to the first target network device; and establishing, by the terminal device, a connection with the first target network device according to the first access timer (pars 38, 40, and 67, handover, timer).  
 Claim 2 as applied to Claim 1 above, Hao discloses the method, wherein establishing, by the terminal device, the connection with the first target network device according to the first access timer comprises: in a case that the first access timer does not expire, if the terminal device successfully accesses the first target network device, stopping, by the terminal device, the first access timer (par 67, timer remaining, target cell selected).  
 	Referring to Claim 3 as applied to Claim 1 above, Hao discloses the method, wherein establishing, by the terminal device, the connection with the first target network device according to the first access timer comprises: in a case that the first access timer expires, if the terminal device does not successfully access the first target network device, initiating, by the terminal device, a Radio Resource Control (RRC) connection re-establishment procedure (pars 66-72, validity period, timer expires, RRC connection reconfiguration).  
 	Referring to Claim 4 as applied to Claim 1 above, Hao discloses the method, wherein the first handover command comprises a duration of the first access timer (pars 66 and 67, handover command includes timer information).  
 	Referring to Claim 5 as applied to Claim 1 above, Hao discloses the method, further comprising: performing, by the terminal device, channel quality monitoring for the first target network device; and determining, by the terminal device, whether to switch to the first target network device according to a monitoring result of the channel quality (par 41, signal quality).  
 	Referring to Claim 6 as applied to Claim 5 above, Hao discloses the method, wherein determining, by the terminal device, whether to switch to the first target network 
 	Referring to Claim 7, Hao discloses a terminal device, comprising: a memory for storing computer programs; a transceiver; and a processor; wherein the processor is configured to execute the computer programs to (par 35, UE): control the transceiver to receive at least one handover command corresponding to a plurality of target network devices, wherein the at least one handover command corresponding to the plurality of target network devices comprises a first handover command (pars 37 and 38, handover command, target cells), and the first handover command comprises configuration information of a first target network among the plurality of target network devices  (pars 37 and 38, handover command information); if it is determined to establish a connection with the first target network device according to the first handover command, start a first access timer corresponding to the first target network device; and establish a connection with the first target network device according to the first access timer  (pars 38, 40, and 67, handover, timer).  
 	Referring to Claim 8 as applied to Claim 7 above, Hao discloses the terminal device, wherein the processor is configured to, in a 40Atty. Dkt. No. 10060-01-0122-US case that the first access timer does not expire, if the terminal device successfully accesses the first target network device, stop the first access timer (par 67, timer remaining, target cell selected).  
 	Referring to Claim 9 as applied to Claim 7 above, Hao discloses the terminal device, wherein the processor is configured to, in a case that the first access timer 
 	Referring to Claim 10 as applied to Claim 7 above, Hao discloses the terminal device, wherein the first handover command comprises a duration of the first access timer (pars 66 and 67, handover command includes timer information).  
 	Referring to Claim 11 as applied to Claim 7 above, Hao discloses the terminal device, wherein the processor is further configured to: perform channel quality monitoring for the first target network device; and determine whether to switch to the first target network device according to a monitoring result of the channel quality (par 41, signal quality).  
 	Referring to Claim 12 as applied to Claim 11 above, Hao discloses the terminal device, wherein the processor is further configured to: in a case that the monitoring result of the channel quality for the first target network device meets a handover threshold, determine to switch to the first target network device (par 41, threshold).  
 	Referring to Claim 13, Hao discloses a network device, comprising: a memory for storing computer programs; a transceiver; and a processor; wherein the processor is configured to execute the computer programs to control the transceiver to send at least one handover command corresponding to a plurality of target network devices to a terminal device, wherein the at least one handover command corresponding to the plurality of target network devices comprises a first handover command (pars 37 and 38, handover command, target cells), 41Atty. Dkt. No. 10060-01-0122-USand the first handover command comprises configuration information of a first target network among the plurality of target network 
 			Response to Arguments 	
 	Applicant's arguments filed 1/24/0022 have been fully considered but are not persuasive.
 	Applicant argues in pages 6 and 7 of the Remarks that Hao does not disclose starting the timer in response to determination of establishing a connection. Examiner respectfully disagrees. In pars 37-40 and 67, Hao shows that only after receiving the conditional handover command does the UE start the timer, i.e. with the determination/intention of handover, and hence with the determination/intention of establishing a connection with the target cell.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 5712727915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Suhail Khan/

Primary Examiner, Art Unit 2642